                 Case 3:20-cv-00133-JCH Document 94-14 Filed 05/12/20 Page 1 of 3




From:                Pat Noonan
Sent:                Thursday, May 7, 2020 10:51 PM
To:                  Jakub Madej; Anne-Marie Cicarella
Cc:                  Colleen Davis
Subject:             RE: Madej v Yale Univ -- Email Distribution Lists


Actually, Jakub, it would be best if you send any communications only to me. The office is not open and UPS packages
are left outside and can be lost. Please do not send things to any of our homes. We do not have scanners and it is much
more efficient to receive items electronically, so that we don’t have to go to the office to scan them. Finally, my wife is
immune‐compromised and it is vital that we have no visitors. The delivery services you engaged have insisted on
signatures, and my wife (who should not be seeing anyone) was required to sign. We will not be accepting any
deliveries, nor will we open mail. Please limit all communications to electronic ones. Thank you.

Please be advised that I will be intermittently working from home. My cell phone number is 203‐314‐4562.

Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457‐5209(direct)
(203)314‐4562(cell)
(203)458‐9168(office)

From: Jakub Madej <j.madej@lawsheet.com>
Sent: Thursday, May 7, 2020 5:14 PM
To: Anne‐Marie Cicarella <ACicarella@ddnctlaw.com>
Cc: Pat Noonan <PNoonan@ddnctlaw.com>; Colleen Davis <CDavis@ddnctlaw.com>
Subject: Re: Madej v Yale Univ ‐‐ Email Distribution Lists

Hi Anne-Marie,

Sure, I will copy you and Colleen on all emails sent to Pat. As a general rule, I send all official notices and
discovery requests via USPS to your firm's address -- this should ensure everyone involved is appraised of my
actions.

If I can be of further assistance, I am available at all times via telephone at (203) 928-8486.

Best,
Jakub

65 Dwight St | New Haven, CT 06511 | (646) 776-0066 | j.madej@lawsheet.com


On Thu, May 7, 2020 at 6:24 AM Anne‐Marie Cicarella <ACicarella@ddnctlaw.com> wrote:




                                                             1
                Case 3:20-cv-00133-JCH Document 94-14 Filed 05/12/20 Page 2 of 3
Mr. Madej:

Please copy myself, Attorney Davis and Debbie Hackett on all emails to Pat Noonan.



Also, kindly effectuate service by email, as we are working remotely.



Thank you.



*Please be advised that I will be working from home. My cell phone number is in my signature below.



Anne-Marie L. Cicarella

Legal Assistant to Patrick M. Noonan

Donahue, Durham & Noonan, P.C.

741 Boston Post Road | Suite 306

Guilford, CT 06437

C: 203-848-5651

T: 203.458.9168

F: 203.458.4424

ACicarella@ddnctlaw.com




Excellence is going the extra mile.




rom: Jakub Madej <j.madej@lawsheet.com>
Sent: Wednesday, May 6, 2020 3:14 PM
To: Pat Noonan <PNoonan@ddnctlaw.com>
Subject: Madej v Yale Univ ‐‐ First Set of RFA for Yale University

                                                             2
                 Case 3:20-cv-00133-JCH Document 94-14 Filed 05/12/20 Page 3 of 3



Hello Patrick,



I attach the first set of requests for admissions, for Yale University only. Given the 30 day time allotted,
they are due on July 7, 2020. Early answers are highly appreciated.



Please let me know if your fax number as stated in your pleadings is correct. I will be changing the SMTP
server, and the domain altogether away from Lawsheet, so I won't be able to receive emails for a few days.
I will let you know when this process starts.



Best,

Jakub



65 Dwight St | New Haven, CT 06511 | (646) 776-0066 | j.madej@lawsheet.com




                                                      3
